Name: Council Decision (CFSP) 2017/809 of 11 May 2017 in support of the implementation of United Nations Security Council Resolution 1540 (2004) on the non-proliferation of weapons of mass destruction and their means of delivery
 Type: Decision
 Subject Matter: international affairs;  European construction;  defence;  international security
 Date Published: 2017-05-12

 12.5.2017 EN Official Journal of the European Union L 121/39 COUNCIL DECISION (CFSP) 2017/809 of 11 May 2017 in support of the implementation of United Nations Security Council Resolution 1540 (2004) on the non-proliferation of weapons of mass destruction and their means of delivery THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003 the European Council adopted the EU strategy against the proliferation of weapons of mass destruction, Chapter III of which contains a list of measures to combat such proliferation which need to be taken both within the Union and in third countries. (2) The Union is actively implementing that strategy and is giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects conducted by multilateral institutions, providing States in need with technical assistance and expertise with regard to a wide range of non-proliferation measures, and fostering the role of the United Nations (UN) Security Council. (3) On 28 April 2004 the UN Security Council adopted Resolution 1540 (2004) (UNSCR 1540 (2004)), which was the first international instrument to deal in an integrated and comprehensive manner with weapons of mass destruction, their means of delivery and related materials. UNSCR 1540 (2004) established binding obligations for all States which aimed to prevent and deter non-State actors from obtaining access to such weapons and weapon-related material. It also called upon States to present the Committee of the Security Council established by UNSCR 1540 (2004) (the 1540 Committee) with a report on steps which they have taken or intend to take to implement UNSCR 1540 (2004). (4) On 27 April 2006 the UN Security Council adopted Resolution 1673 (2006) and decided that the 1540 Committee was to intensify its efforts to promote the full implementation of UNSCR 1540 (2004) through programmes of work, outreach, assistance, dialogue and cooperation. It also invited the 1540 Committee to explore with States and international, regional and sub-regional organisations the possibility of sharing experience and lessons learned, and the availability of programmes which might facilitate the implementation of UNSCR 1540 (2004). (5) On 20 April 2011 the UN Security Council adopted Resolution 1977 (2011) and decided to extend the mandate of the 1540 Committee for a period of 10 years until 25 April 2021. It also decided that the 1540 Committee was to continue to intensify its efforts to promote the full implementation by all States of UNSCR 1540 (2004), to engage actively in matching offers and requests for assistance, through such means as visits at the invitation of the State concerned, assistance templates, action plans or other information submitted to the 1540 Committee and to conduct a comprehensive review on the status of implementation of UNSCR 1540 (2004) before December 2016. (6) On 15 December 2016 the Security Council unanimously adopted Resolution 2325 (2016) and thereby endorsed the outcome of the comprehensive review process of UNSCR 1540 (2004) conducted during 2016. It called on all States to strengthen national measures in implementing UNSCR 1540 (2004) and called for greater assistance for building State capability in that regard, including through voluntary contributions, as well as for greater cooperation among stakeholders, civil society and academia. (7) The implementation of Council Joint Action 2006/419/CFSP (1), Council Joint Action 2008/368/CFSP (2) and Council Decision 2013/391/CFSP (3) contributed to diminishing significantly the number of non-reporting States and the number of States which did not submit additional information required by the 1540 Committee following their submission of incomplete reports. (8) The UN Office for Disarmament Affairs (UNODA), which is responsible for providing the 1540 Committee and its Group of Experts with substantive and logistical support, should be entrusted with the technical implementation of the projects to be carried out under this Decision. (9) This Decision should be implemented in accordance with the Financial and Administrative Framework Agreement concluded by the Commission with the UN concerning the management of financial contributions by the Union to programmes or projects administered by the UN, HAS ADOPTED THIS DECISION: Article 1 1. In accordance with the EU strategy against the proliferation of weapons of mass destruction (the EU strategy), which sets the objective of fostering the role of the UN Security Council and enhancing its expertise in meeting the challenges of proliferation, the Union shall further support the implementation of United Nations Security Council Resolution (UNSCR) 1540 (2004) and UNSCR 1977 (2011). 2. The projects in support of UNSCR 1540 (2004), corresponding to measures in line with the EU strategy, shall consist of sub-regional workshops, country visits, meetings, events, training and public relations efforts. 3. The aims of the projects shall consist of:  enhancing the relevant national and regional efforts and capabilities, primarily through training, capacity-building and assistance facilitation in close coordination with other Union programmes and other actors involved in the implementation of UNSCR 1540 (2004), to ensure synergies and complementarity;  contributing to the practical implementation of specific recommendations of both the 2009 comprehensive review on the status of implementation of UNSCR 1540 (2004) and the outcome of the comprehensive review conducted during 2016, in particular in the areas of technical assistance, international cooperation and raising public awareness;  supporting the development of voluntary UNSCR 1540 (2004) national implementation action plans upon States' request;  promoting the engagement of relevant stakeholders from industry and civil society in the implementation of UNSCR 1540 (2004). 4. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by UNODA, in cooperation with the Organization for Security and Co-operation in Europe (OSCE), the African Union, the Organization of American States and the League of Arab States, as appropriate. UNODA shall conclude an agreement with the OSCE regarding the transfer of funds required for the implementation of specific OSCE projects. 3. UNODA shall carry out the technical implementation of the projects referred to in Article 1(2) under the responsibility and the control of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 2 635 170,77. The total estimated budget of the overall project shall be EUR 2 672 770,77, which shall be provided through co-financing from the general budget of the European Union. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, the Commission shall conclude a financing agreement with UNODA. The agreement shall stipulate that UNODA is to ensure visibility of the Union contribution, appropriate to its size. It shall also stipulate that the ultimate responsibility regarding the technical implementation of the projects referred to in Article 1(2) vis-Ã -vis the Commission shall lie with UNODA. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by UNODA. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the conclusion of the financing agreement referred to in Article 3(3), or six months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 11 May 2017. For the Council The President C. CARDONA (1) Council Joint Action 2006/419/CFSP of 12 June 2006 in support of the implementation of the United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 165, 17.6.2006, p. 30). (2) Council Joint Action 2008/368/CFSP of 14 May 2008 in support of the implementation of the United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU strategy against proliferation of weapons of mass destruction (OJ L 127, 15.5.2008, p. 78). (3) Council Decision 2013/391/CFSP of 22 July 2013 in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery (OJ L 198, 23.7.2013, p. 40). ANNEX 1. OBJECTIVE The overall objective of this Decision is to promote the implementation of UNSCRs 1540 (2004) and 1977 (2011), within the framework of the implementation of the EU strategy against proliferation of weapons of mass destruction, through specific measures with the following aims: to enhance the relevant national and regional efforts and capabilities primarily through capacity-building and assistance facilitation; to contribute to the practical implementation of specific recommendations of both the 2009 comprehensive review on the status of implementation of UNSCR 1540 (2004) and the outcome of the comprehensive review conducted during 2016, in particular in the areas of technical assistance, international cooperation and raising public awareness. 2. MEASURES 2.1. Objectives of the measures  To support country-specific and regional implementation activities, including the development of voluntary national implementation action plans or roadmaps for the implementation of key requirements of UNSCR 1540 (2004), training for national experts, strengthening regional/sub-regional coordination efforts and other activities designed to promote a sustained national and sub-regional implementation process;  To promote and support universality of reporting as called for by UNSCR 1540 (2004);  To strengthen the role of industry and civil society in implementing UNSCR 1540 (2004);  To raise awareness amongst policy-makers and representatives from industry and civil society regarding the importance of the implementation of UNSCR 1540 (2004);  To enhance sub-regional, regional and international cooperation regarding the implementation of UNSCR 1540 (2004) with due regard to the role played by the 1540 Committee and its Group of Experts, as well as to the Committee's programme of work;  To contribute to achieving greater synergies in the efforts of international stakeholders in the implementation of UNSCR 1540 (2004), in particular in the OSCE region. 2.2. Description of the measures (a) UNODA, acting in close liaison with the 1540 Committee, will respond to up to seven assistance requests from States, giving priority to States from the OSCE region, the African region as well as the Gulf and Middle East region. The assistance provided will be designed to enable States to take additional, practical steps to implement the obligations of UNCSR 1540 (2004) at national level, thereby responding to assistance requests by States to the 1540 Committee. Such assistance will complement the matchmaking function of the 1540 Committee, but not include the provision or procurement of technical equipment. (b) UNODA will support efforts to achieve universality of reporting. While UNSCR 1540 (2004) calls upon States to present a first report no later than six months from the adoption of the Resolution to the 1540 Committee on steps they have taken or intend to take to implement that Resolution, there are still a number of non-reporting States. In that context, UNODA will support through its Regional Centre in Africa (UNREC) and its Regional Centre in Asia and the Pacific (UNRCPD), and in close association with the African Union and relevant regional European Union Chemical, Biological, Radiological and Nuclear Risk Mitigation Centres of Excellence (the EU CBRN Centres of Excellence), up to five national or regional activities specifically targeted at non-reporting States. (c) Furthermore, UNODA will support three regional/sub-regional training courses for national points of contact nominated by States with a view to coordinating national implementation of UNSCR 1540 (2004) and assisting in the development of a network of points of contact as well as improving their communication with the 1540 Committee. (d) UNODA will subcontract, among other activities, to the OSCE Secretariat a study on how to promote further synergies in the efforts of relevant international stakeholders involved in the implementation of UNSCR 1540 (2004) in the OSCE region. (e) UNODA will support up to three UNSCR 1540 (2004) regional industry conferences. Since 2012, the Government of Germany, with the support of the EU outreach programme for dual-use items and UNODA, hosted four conferences in the city of Wiesbaden for stakeholders from industry and civil society in order to encourage industry and private-sector engagement in the implementation of UNSCR 1540 (2004). One of the outcomes of the fourth such conference, held in November 2015 in cooperation with the 1540 Committee, its Group of Experts and UNODA, was a common understanding to strengthen the regional approach, i.e. to carry out similar conferences in locations including Asia, Latin America and the OSCE region. Future regional conferences for stakeholders from industry should be complementary to the work under the relevant Union programmes, e.g. the EU CBRN Centres of Excellence and/or the EU P2P Export Control Programme for dual-use items. (f) UNODA will organise or support workshops for representatives of civil society, academia and industry aimed at the practical implementation of the 2016 comprehensive review of the status of the implementation of UNSCR 1540 (2004). In that context, UNODA will support the participation of national officials of States requesting assistance in training courses and other capacity-building activities. As appropriate, UNODA will seek synergies with the activities of other actors involved in the implementation of UNSCR 1540 (2004), the regional EU CBRN Centres of Excellence as well as other Union-sponsored programmes in this field. 2.3. Results of the measures Improved implementation of UNSCR 1540 (2004) through additional steps to be undertaken by States towards its full implementation; development of effective and realistic national action plans or road maps for the implementation of the key requirements of that resolution; enhanced regional and sub-regional coordinated approaches to the implementation of UNSCR 1540 (2004); and the establishment of effective partnerships between participating States and assistance providers. A higher number of first reports from States that have yet to submit their first national report on the implementation of UNSCR 1540 (2004). Greater involvement of representatives of industry and civil society in international, regional and national UNSCR 1540 (2004) implementation efforts. Enhanced public awareness of the importance of full implementation of UNSCR 1540 (2004) and the results of the 2009 and 2016 comprehensive reviews. 3. PARTNERS FOR THE MEASURES UNODA, acting in close liaison with the 1540 Committee, will continue developing effective partnerships with relevant regional organisations, in particular the OSCE, the African Union and the League of Arab States, as well as with the EU CBRN Centres of Excellence, which benefit from financial support from the European Commission and are implemented jointly by the Joint Research Centre (JRC) and the UN Interregional Crime and Justice Research Institute (UNICRI). With regard to projects in the OSCE region, UNODA shall conclude an agreement with the OSCE regarding the transfer of funds required for the implementation of such projects, thereby making full use of the Memorandum of Understanding on joint implementation of projects on non-proliferation of weapons of mass destruction that UNODA and the OSCE Secretariat concluded in 2011. UNODA will also maintain its cooperation with other international organisations and agencies, including the International Atomic Energy Agency (IAEA), the Organisation for the Prohibition of Chemical Weapons (OPCW), the World Health Organization (WHO), the Food and Agriculture Organization of the United Nations (FAO) and the World Organisation for Animal Health (OIE), to ensure effective synergies and avoid duplication. 4. INTERACTION WITH UNION EFFORTS Based on the regular feedback from UNODA on its activities, the Union may decide to complement those efforts through targeted diplomatic action aimed at raising awareness regarding the implementation of national action plans and the submission of national reports. 5. BENEFICIARIES OF THE MEASURES  States, government officials;  1540 Committee and other UN entities;  International, regional and sub-regional organisations;  Governments and organisations providing and receiving technical assistance under UNSCR 1540 (2004);  Civil society and industry. 6. VENUE UNODA will select potential venues for the meetings, workshops and other events. The criteria used for choosing the venues will include the willingness and commitment of a relevant State in a particular region to host the event. Specific locations of country visits or country-specific activities will depend on invitations from interested States and, as appropriate, on decisions of the 1540 Committee in accordance with the Committee's programme of work. 7. DURATION The total estimated duration of the project is 36 months.